DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of 16/148,749, filed October 1, 2018, which is a continuation of 15/127,720, filed on September 20, 2016, now abandoned, which is a national stage filing of PCT/US2015/021828, filed on March 20, 2015, and claims priority to US provisional applications 61/968,829, 62/024,713, and 62/114,304, filed on March 21, 2014, July 15, 2014, and February 10, 2015, respectively. 
Status of Claims
Claims 1, 9-10, 13-14, 16-19, and 24-29 are pending and under consideration herein. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 30, 2020 and January 7, 2022 have been considered by the examiner. The submissions are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the examiner’s initials and signature indicating those references that have been considered.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating fibrosis “or a fibrotic disease or condition;” however, there is insufficient written description for the phrase “fibrotic disease or condition” in the specification such that one would recognize that Applicant was in possession of the claimed method of treating a “fibrotic disease or condition”. 
Turning to the specification regarding the “fibrotic disease or condition”, the specification discloses that the instant invention is directed towards a method of treating fibrosis or a fibrotic disease or condition; “the fibrosis or fibrotic disease or condition is liver fibrosis or renal fibrosis” (paragraph 2). The specification generally uses the phrase “fibrosis or the fibrotic disease or condition,” and recites particular biological molecules which may be associated with the fibrotic disease or condition. However, other than the recitation of liver fibrosis and renal fibrosis, the specification is silent regarding other conditions. 
Regarding the requirement for adequate written description, Applicant's attention is directed to MPEP § 2163. To satisfy the written description requirement, a patent specification must describe the claimed inven-tion in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. In particular, Regents' of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).
The Examiner acknowledges that an Applicant is not required to provide an explicit disclosure of every embodiment falling within the scope of a genus. However, what constitutes a “representative number” of embodiments is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would rec-ognize that the applicant was in possession of the nec-essary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. 
In the instant case, the issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. Although the Applicants have disclosed the treatment of particular species of conditions and/or disorders, namely, liver fibrosis and renal fibrosis, there is no disclosure, either explicitly or with sound basis to support the treatment of “a fibrotic disease or condition” more broadly. The Federal Circuit has explained that a specifi-cation cannot always support expansive claim lan-guage and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Map-ping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). 
Accordingly, for at least these reasons, Applicants have not adequately described the invention for the breadth that is claimed. It thus appears that Applicants were not in possession of the claimed invention at the time the application was filed, the boundaries of the genus have not been adequately set forth, and the recited conditions would not support the breadth of the claimed genus of “fibrotic disease or condition”. For these reasons, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite, “wherein the relative increase in level or levels of the biological molecules is indicative of treatment efficacy.” It is unclear how the increase is to be measured, as the claim fails to establish a standard or threshold level. For example, the increase could be relative to another sample taken from the same subject previously, either before acquiring liver fibrosis or after acquiring liver fibrosis. Alternatively, the increase could be relative to a healthy subject, i.e., a different subject than the subject currently afflicted with liver fibrosis. Further, the level of biomarker may vary over time in the same sample. In other words, the levels of biomarker may change in the sample overtime, pending storage conditions. The examiner notes that a change in the levels of biomarkers could indicate disease progression, disease regression, or merely a diagnosis of the condition. In other words, the instant claims appear to encompass any level of biomarker, as there may be no change in the level of a biomarker, depending upon the circumstances under which the standard or threshold level is established. A subject successfully treated for fibrosis would reasonably be recognized as having a standard or threshold value of biomarker for comparison. The claims fail to clarify if the biological sample is a sample from the subject who is currently undergoing the treatment or if the biological sample is from the subject providing a reference sample. In other words, it appears tht the claims are directed towards measuring levels of biological molecules in two different biological samples and comparing said levels between the two different biological samples; however, the claims fail to clearly establish the origins of the two different biological samples, or the reference or standard by which one would make a comparison of levels of the one or more biological molecules. One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection. For these reasons, the metes and bounds of the present claims cannot be ascertained and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. In light of such, the claims fail to meet the requirements of 35 U.S.C. 112, second paragraph, and are thus properly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-10, 13-14, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over AASLD Annual Meeting, “Tobira Therapeutics presents data supporting anti-fibrotic activity of cenicriviroc in liver disease models at The Liver Meeting 2013”, Business Wire, November 4, 2013 (cited in IDS) in view of Menning et al., “Fumaric Acid Microenvironment Tablet Formulation and Process Development for Crystalline Cenicriviroc Mesylate, a BCS IV Compound”, Mol. Pharmaceut., 2013, vol. 10, no. 11, pages 4005-4015 (cited in IDS) in view of
AASLD discloses the treatment of liver fibrosis using cenicriviroc. AASLD teaches administration of cenicriviroc to subjects afflicted with non-alcoholic steatohepatitis (NASH) and cirrhosis (paragraphs 5 and 6). AASLD discloses that cenicriviroc is a dual CCR2 and CCR5 antagonist. AASLD discloses that antagonism of CCR2 and CCR5 may have a therapeutic effect in liver fibrosis (paragraph 1). CCR2 and CCR5 are expressed on monocytes, macrophages, and hepatic stellate cells, which contribute to inflammation in the liver; the two co-receptors play key roles in the migration of hepatic stellate cells during liver injury and promote hepatic fibrosis (paragraph 7). 
AASLD teaches administration of 30 mg/kg/day or 100 mg/kg/day to subjects afflicted with liver fibrosis and cirrhosis (paragraph 6). Both the low dose and high dose groups had a statistically significant anti-fibrotic effect when treatment started concurrently with onset of liver fibrosis.
AASLD teaches that cenicriviroc is available in a formulation suitable for oral, once-daily administration (paragraph 8). AASLD teaches a formulation of a combination of cenicriviroc and another antiretroviral agent, for use in the treatment of HIV infection (paragraph 8). 
Thus AASLD teaches the use of cenicriviroc for the treatment of liver fibrosis, and teaches administration of cenicriviroc to subjects afflicted with NASH and cirrhosis. AASLD does not teach the combination of cenicriviroc and fumaric acid.
Menning is directed towards formulations comprising cenicriviroc and fumaric acid. Menning teaches that cenicriviroc is a dual CCR5 and CCR2 antagonist. Menning discloses that cenicriviroc has a highly pH dependent solubility profile, and must be reformulated in an acidic microenvironment to achieve a single tablet formulation having improved bioavailability, stability, easy of manufacturing, and moderate size and weight. Menning teaches the importance of varying the microenvironment pH, such as in modulating pH-dependent release rate or to achieve pH-independent dissolution of a weakly basic drug (page 4006, column 1, paragraph 2). Menning teaches that the amount of common acidifiers “needed to affect the stomach pH is not amenable to use in limited size single tablet fixed dose combination products for HIV infection treatment” (page 4006, column 1, paragraph 2). Menning teaches that a tablet of cenicriviroc can achieve increased absorption and stability using fumaric acid, and fumaric acid was superior to other more commonly used acidic excipients (page 4014, “Conclusions”). Regarding the selection of fumaric acid in the cenicriviroc composition, Menning discloses screening pharmaceutically acceptable acids; Menning teaches that fumaric is known in formulations of oral solid dosage products, and is not hygroscopic (page 4009, column 2, “Screening of Additional Pharmaceutically Acceptable Acids”). Menning discloses that fumaric acid formulations of cenicriviroc resulted in the highest mean exposure %F as compared to other pharmaceutically acceptable acids. Fumaric acid provided for a slow dissolution profile, maximizing the pH modifying benefit (page 4010, column 2, paragraph 2). 
Menning teaches formulating cenicriviroc mesylate tablets; Menning teaches the use of the excipients croscarmellose sodium, fumaric acid, microcrystalline cellulose, and magnesium stearate (pages 4006-4007, bridging paragraph). Regarding particular formulations, Menning teaches dry granulation formulations comprising cenicriviroc mesylate, microcrystalline cellulose, fumaric acid, croscarmellose sodium, and magnesium stearate (Table 7, page 4011):

    PNG
    media_image1.png
    247
    828
    media_image1.png
    Greyscale

The formulations of Table 7 meet the requirements of instant claim 28. The ratio of cenicriviroc and fumaric acid is about 1.06 in each of formulations DG1-DG4. Formulations DG1-DG4 comprise about 26% cenicriviroc; about 38% to about 42% microcrystalline cellulose; about 25% fumaric acid; about 3% to about 9% croscarmellose sodium; and about 1.25% magnesium stearate. Formulation DG2 is directed towards a smaller core tablet comprising the same amount of cenicriviroc, but with reduced amounts of fumaric acid, microcrystalline cellulose, and magnesium stearate; DG2 comprises about 0.75% magnesium stearate. The ratio of cenicriviroc and fumaric acid is about 1.06. Menning teaches that a 50 mg core tablet is an acceptable tablet size for once daily administration of 150 mg cenicriviroc (page 4011, column 2). Accordingly, Menning meets the express requirements of the instant claims.
Regarding the use of the composition comprising cenicriviroc and fumaric acid, Menning teaches that cenicriviroc is a dual CCR5 and CCR2 antagonist, used for the treatment of HIV infection. Menning states, “The current treatment guidelines for HIV infection recommend combination anti-retroviral therapy.... The treatment of HIV has evolved substantially to a simple paradigm of complete regiments of potent and durable antiviral agents available in single once daily fixed dose combination tablets” (page 4005, column 1). Thus Menning teaches that cenicriviroc provides a therapeutic benefit to subjects infected with HIV, and cenicriviroc may be formulated with additional therapeutic agents, particularly anti-retroviral agents. Accordingly, Menning meets the requirements of the claims. 
The question of obviousness must be resolved on the basis of the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The use of cenicriviroc for the treatment of liver fibrosis was known, as evidenced by AASLD. The claimed composition comprising cenicriviroc and fumaric acid was known in the art, as evidence by Menning. Menning teaches a composition comprising the cenicriviroc mesylate salt in combination with fumaric acid. Menning differs from the claims at hand in that Menning does not explicitly teach the treatment of fibrosis using the combination of cenicriviroc and fumaric acid. However, one having ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in arriving at the instantly claimed method in view of the combined teachings of Menning and AASLD. AASLD clearly teaches the treatment of the elected species of liver fibrosis using cenicriviroc, and AASLD teaches the use of cenicriviroc in NASH and cirrhosis. Accordingly, the ordinarily skilled artisan would find it prima facie obvious to use the composition taught by Menning in the methods disclosed by AASLD. Menning teaches the benefits of using fumaric acid in a cenicriviroc composition; in particular, Menning teaches that the fumaric acid microenvironment of the disclosed cenicriviroc formulations results in a higher bioavailability. It would be prima facie obvious to employ the cenicriviroc formulation taught by Menning for the method of treating liver fibrosis taught by AASLD because AASLD teaches the therapeutic benefits of cenicriviroc when administered to a subject with liver fibrosis. As stated in MPEP § 2144.06, "an express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”. In the instant case, one would simply substitute the cenicriviroc formulation taught by Menning in the method taught by AASLD. Accordingly, as AASLD teaches the treatment of liver fibrosis using cenicriviroc, and Menning teaches compositions comprising cenicriviroc and fumaric acid, the ordinarily skilled artisan would find the instantly claimed invention prima facie obvious. 
AASLD teaches the treatment of liver fibrosis, NASH, and cirrhosis, while Menning teaches the use of cenicriviroc for the treatment of a subject with HIV. AASLD teaches the pro-fibrotic effect of cenicriviroc, and teaches the improvement of fibrotic conditions more generally. 
Menning teaches compositions comprising cenicriviroc and fumaric acid, formulated for oral administration once per day, wherein said compositions may comprise additional active agents. Menning teaches dry granulation formulations comprising cenicriviroc mesylate, microcrystalline cellulose, fumaric acid, croscarmellose sodium, and magnesium stearate (Table 7, page 4011). Accordingly, Menning meets the express requirements of the claims.
Thus, the instantly claimed invention would have been prima facie obvious to one having ordinary skill in the art in view of the combined teachings of AASLD and Menning.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Menning et al., Mol. Pharmaceut., 2013, vol. 10, no. 11, pages 4005-4015 (cited in IDS) in view of AASLD Annual Meeting, Business Wire, November 4, 2013 (cited in IDS) in view of as applied to claims 1, 2, 4, 6-9, 13-15, and 30-33, and further in view of Klibanov et al., Curr.Op.Invest.Drugs, 2010, vol. 11, no. 8, pages 940-950 (cited in IDS). 
The teachings of AASLD and Menning are set forth in the rejection above, and are hereby incorporated by reference. AASLD teaches cenicriviroc for the treatment of liver fibrosis, while Menning teaches formulations comprising cenicriviroc and fumaric acid. Although Manning teaches combination therapies comprising cenicriviroc and one or more additional active agents, Menning does not explicitly teach the recited active agents.
Klibanov is directed towards the CCR5 antagonist cenicriviroc. Klibanov teaches that a number of studies have been conducted observing cenicriviroc as a combination therapeutic. Cenicriviroc has been combined with nucleoside reverse transcriptase inhibitors, such as zidovudine, lamivudine, and tenofovir; non-nucleoside reverse transcriptase inhibitors, such as efavirenz and etravirine; protease inhibitors, such as indinavir, lopinavir, atazanavir, and darunavir; fusion inhibitors, such as enfuvirtide; and integrase inhibitors, such as raltegravir (page 944, column 2, “Combination studies”).
The ordinarily skilled artisan would recognize that compositions comprising cenicriviroc and additional active agents were well known at the time of the invention, as evidenced by AASLD, Menning, and Klibanov. Menning teaches compositions comprising cenicriviroc and fumaric acid, and Menning teaches that combination therapy is common for HIV patients; many HIV patients take proton pump inhibitors or H2-receptor antagonists in addition to antiretroviral agents (page 4005). Klibanov meets the express requirements of claims 16 and 17, teaching cenicriviroc in combination with the agents recited in claim 17. Although Menning does not explicitly teach a composition comprising cenicriviroc, fumaric acid, and an additional active agent, the ordinarily skilled artisan would find it prima facie obvious to combine cenicriviroc with one or more additional active agents in view of the teachings of Menning and Klibanov. 
Accordingly, the invention of claims 16 and 17 was prima facie obvious at the time of the invention.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Menning et al., Mol. Pharmaceut., 2013, vol. 10, no. 11, pages 4005-4015 (cited in IDS) in view of AASLD Annual Meeting, Business Wire, November 4, 2013 (cited in IDS) in view of as applied to claims 1, 2, 4, 6-9, 13-15, and 30-33 above, and further in view of Young et al., US Patent Application Publication 2006/0257403 (cited in IDS).
The teachings of AASLD and Menning are set forth in the rejection above, and are hereby incorporated by reference. AASLD teaches cenicriviroc for the treatment of liver fibrosis, while Menning teaches formulations comprising cenicriviroc and fumaric acid. Although Manning teaches combination therapies comprising cenicriviroc and one or more additional active agents, Menning does not explicitly teach the recited active agents.
Young teaches the administration of rituximab, prednisolone, and azathioprine for the treatment of fibrosis or a fibrosis-associated disorder, particularly liver fibrosis.
One having ordinary skill in the art would have a reasonable expectation of success in arriving at the instantly claimed invention in view of the combined teachings of AASLD, Menning, and Young. The ordinarily skilled artisan would recognize that compositions comprising cenicriviroc and additional active agents were well known at the time of the invention, as evidenced by AASLD and Menning. Although AASLD teaches the treatment of liver fibrosis using cenicriviroc, AASLD does not teach the additional active agents recited in instant claims 18 and 19. However, Young teaches that the species of active agents recited in instant claim 19 were known in the art at the time of the invention for the treatment of liver fibrosis. Regarding the combination of known elements, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). In the instant case, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Menning, AASLD, and Young, as AASLD and Young teach the treatment of fibrosis, particularly liver fibrosis. Accordingly, the ordinarily skilled artisan would find it obvious to combine cenicriviroc with rituximab, prednisolone, and azathioprine for the treatment of fibrosis or a fibrosis-associated disorder, particularly liver fibrosis. It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
Accordingly, the invention of claims 18 and 19 was prima facie obvious at the time of the invention.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over AASLD Annual Meeting, “Tobira Therapeutics presents data supporting anti-fibrotic activity of cenicriviroc in liver disease models at The Liver Meeting 2013”, Business Wire, November 4, 2013 (cited in IDS) in view of Jones et al. (US 2007/0015796, published 18 January 2007, cited in PTO-892) and Gressner et al. (Clinica Chimica Acta 2007, 381, 107-113, cited in PTO-892).
AASLD teaches treatment of liver fibrosis.
AASLD does not teach measuring biomarkers of fibrosis such as MCP-1 in biological samples, as part of the treatment method, as in instant claims 30-33.
Jones teaches [0058] that a reduction in or slowing of fibrotic changes may be measured by biopsy with histological examination. Jones teaches that, additionally, serum markers or other biochemical markers of fibrosis may be utilized to assess the degree of fibrosis.
Gressner et al. (Clinica Chimica Acta 2007, 381, 107-113, cited in PTO-892) teach biomarkers of liver fibrosis. Gressner teaches (page 109, right column, line 6) that MCP-1, as well as TGF-, are important peptide mediators of stellate cell activation, transdifferentiation and stimulation of matrix synthesis. Gressner teaches that activation of hepatic cells leads to fibrosis (Figure 1). Gressner teaches fibrosis biomarkers are changed in serum or urine of patients with fibrosis and cirrhosis (page 111, right column, second paragraph).
It would have been obvious to treat liver fibrosis with concomitant measuring of serum biomarkers, because Jones teaches serum markers or other biochemical markers of fibrosis may be utilized to assess the degree of fibrosis in a method of treating liver fibrosis, Gressner teaches that fibrosis biomarkers are changed in serum or urine of patients with fibrosis and cirrhosis, and Gressner further teaches MCP-1 as an important peptide mediator of stellate cell activation, and thus a biomarker of liver fibrosis. Thus, the person of ordinary skill in the art would have measured the level of MCP-1 as biomarker of liver fibrosis, as part of a method of treating liver fibrosis, with the expectation that the level of said biomarker is changed in serum or urine of patients with liver fibrosis.
As such, the claims are rejected as prima facie obvious.
Conclusion
No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626